Citation Nr: 1711378	
Decision Date: 04/10/17    Archive Date: 04/19/17

DOCKET NO.  11-31 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a compensable initial rating for retained suture lip laceration.

(Adjudication of the issue of entitlement to a rating in excess of 10 percent for dermatophytosis (previously rated as dermatitis, also claimed as jungle rot) is deferred and will be the subject of a later decision of the Board.) 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney




INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Board notes that the substantive appeal (VA Form 9) was received at the RO over 60 days after the issuance of a statement of the case.  However, the appeal was certified to the Board in March 2012, as shown by a VA form 8 and letter to the Veteran of the same date.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (holding that the filing of a timely substantive appeal may be waived, and that, where the RO takes actions to indicate that such filing has been waived (for instance by certifying the appeal), the Board has jurisdiction to decide the appeal).

In his substantive appeal, the Veteran requested a Board hearing at the local VA office.  See VA Form 9, Appeal to Board of Veterans' Appeals, received November 2011.  However, in December 2011, the Veteran requested that the hearing request be withdrawn.  Under 38 C.F.R. § 20.704 (e), a request for hearing may be withdrawn by an appellant at any time before the hearing.  Therefore, the Board finds that the hearing request has been withdrawn, and will proceed with the appellate review.

The Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on individual unemployability (TDIU) due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that the disability at issue renders him unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.

This case was previously remanded by the Board in August 2014.  The case has been returned to the Board for review.

The United States Court of Appeals for Veterans Claims (CAVC) issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) that reversed and remanded an April 2014 decision of the Board of Veterans' Appeals (Board) that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806.  The United States Department of Veterans Affairs (VA) disagrees with the CAVC's decision and has appealed it to the United States Court of Appeals for the Federal Circuit.  Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the CAVC to stay the precedential effect of its decision.  On October 6, 2016, the CAVC granted, in part, VA's motion to stay.  Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016).  As this appeal contains at least one claim that may be affected by the resolution of VA's appeal in Johnson, specifically the issue of entitlement to a rating in excess of 10 percent for dermatophytosis (previously rated as dermatitis, also claimed as jungle rot), the Board will stay action on that matter in accordance with the CAVC's stay.  Once a final decision is reached on appeal in Johnson, the adjudication of that claim that has been stayed will be resumed.


FINDING OF FACT

The most probative evidence of record demonstrates that the Veteran's retained suture lip laceration is unstable, but not painful.



CONCLUSION OF LAW

The criteria for an initial rating of 10 percent for a retained suture lip laceration have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.104, Diagnostic Codes 7804 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As the issue of entitlement to a compensable initial rating for retained suture lip laceration stems from notice of disagreement with the rating decision which granted service connection and assigned a noncompensable initial rating for the disability, effective from June 25, 2009, additional VCAA notice is not required.  38 C.F.R. § 3.159(b)(3) (2016).  

The duty to assist the Veteran has also been satisfied in this case.  The service treatment records, VA treatment records, and identified private treatment records have been obtained and associated with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was provided a VA examination in December 2009 and September 2014.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the examiners considered the Veteran's reported symptomatology, examined the Veteran, and provided the medical information necessary to address the rating criteria in this case.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board finds the VA examination to be adequate.

The Board notes that in its August 2014 remand, the Board directed the AOJ to contact the Veteran to identify any private or VA treatment records for the service-connected dermatophytosis and retained suture lip laceration since December 2009.  The record indicates that the AOJ sent the Veteran a notification letter in September 2014 asking for further information on the Veteran's medical treatment since December 2009.  There is no indication that the Veteran responded to that notification letter.  Although VA has a duty to assist the Veteran in substantiating his claim, that duty is not a one-way street.  Woods v. Gober, 14 Vet. App. 214, 224 (2000); see also Hurd v. West, 13 Vet. App. 449, 452 (2000) (a veteran cannot passively wait for help from VA).  Accordingly, the Board finds that VA satisfied its duty to assist the Veteran by sending the September 2014 notification letter.  Because the Veteran did not respond to the September 2014 notification letter, no further action is required on VA's part.    

There is no indication that the service-connected lip laceration has increased in severity since the Veteran was last examined in September 2014.  Neither the Veteran nor his representative has identified any additional, outstanding evidence that could be obtained to substantiate the claim.  There is no indication in the record that any additional evidence, relevant to the claim adjudicated in this decision, is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Legal Criteria

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and, above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," in all claims for increased ratings.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

Analysis - Retained Suture Lip Laceration

The Veteran seeks a compensable initial evaluation for a retained suture lip laceration.  As noted above, the RO awarded service connection for retained suture lip laceration in the February 2010 rating decision on appeal and assigned a noncompensable initial evaluation, effective from June 25, 2009, under the criteria for rating of skin, 38 C.F.R. § 4.118, Diagnostic Code 7800, disfigurement of the head, face or neck. 

The criteria for rating scars were revised effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805).  The amendment applies to all applications for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 -54710 (Sept. 23, 2008); see also 38 C.F.R. § 4.118.  As the Veteran's scar was service connected effective June 25, 2009, the old rating criteria do not apply.  The Veteran's scar is on the head, face, or neck, and is not a burn scar or a scar that is nonlinear.  Therefore, DC 7801 and 7802 are not appropriate to rate the Veteran's scar of the lip.  The DC that most accurately describes the Veteran's disability is DC 7804, which relates to unstable or painful scars.  38 C.F.R. § 4.118 (2014).  

Diagnostic Code 7800 provides ratings for scars is on the head, face, or neck, including for other than burn scars, as well as for disfigurement of the head, face, or neck.  Note (1) to DC 7800 provides that the 8 characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118, are: (1) Scar is 5 or more inches (13 or more cm.) in length; (2) scar is at least one-quarter inch (0.6 cm.) wide at the widest part; (3) surface contour of scar is elevated or depressed on palpation; (4) scar is adherent to underlying tissue; (5) skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.); (8) skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

Diagnostic Code 7800 further provides that a 10 percent evaluation is warranted for a scar with one characteristic of disfigurement of the head, face, or neck.  A 30 percent evaluation is warranted for a scar of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  A 50 percent evaluation is warranted for a scar of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  An 80 percent evaluation is warranted for a scar of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.

Disabling effects other than disfigurement that are associated with individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, are evaluated under the appropriate diagnostic code(s) and combined under section 4.25 with the evaluation assigned under this diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7800, Note (4).  Furthermore, the characteristic(s) of disfigurement may be caused by one scar or by multiple scars, and need not be caused by a single scar in order to assign a particular evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7800, Note (5).

Under DC 7804, a 10 percent rating is warranted for one or two scars that are unstable or painful.  38 C.F.R. § 4.118, DC 7804.  A 20 percent rating is warranted when there are three or four scars that are unstable or painful.  A 30 percent evaluation is assigned when there are five or more scars that are unstable or painful.  Note (1) indicates that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118, DC 7804.

A VA examination was conducted in December 2009.  The examination report showed that the Veteran was diagnosed as having a contusion scar on his inside lower lip.  The Veteran reported no pain.  During examination the Veteran presented with no signs of skin breakdown, no abnormal texture, no hypo or hyper pigmentation and no underlying soft tissue loss.  The Veteran's lower lip scar was not elevated or depressed and was not adherent to underlying tissue.  Furthermore, the skin showed no signs of inflammation, edema or keloid formation.  Additionally, the Veteran's lower lip scar had no other disabling effects.  During the examination interview, the Veteran stated the skin will breakdown every two to four weeks when he "bites down on it and opens it."  The Veteran, as a lay person, is competent to report his experiences, such as opening up of the skin after biting.  See Layno v. Brown, 6 Vet. App. 465 (1994).  On physical examination, the scar was measured .2 cm in width by 1 cm in length.

The Veteran was provided a second VA examination for scars in September 2014.  The examination report showed that the Veteran was diagnosed as having a contusion scar on his lower lip.  The Veteran reported no pain.  During the examination, the Veteran presented with no signs of abnormal pigmentation or texture, no distortion or asymmetry of facial features, and no limitation of function.  During the examination interview the Veteran stated that the skin will breakdown on occasion while eating.  On physical examination, the scar was measured .2 cm in width by 1 cm in length.  Additionally, the September 2014 VA examiner stated that the Veteran's lip laceration scar is unstable with frequent loss of covering of the skin over the scar.  The examiner stated, "he bites the raised scar on occasion while eating, and it will open up."  

Based on the foregoing evidence, the Board finds that the Veteran's retained suture lip laceration warrants a higher initial disability rating evaluation under Diagnostic Code 7804.  At the December 2009 VA examination the Veteran stated he experienced skin breakdown over the scar every two to four weeks when he bites on it.  The September 2014 examiner noted that the Veteran's scar was unstable, with frequent loss of covering of skin over the scar.  Allowing the Veteran the benefit of the doubt, the Board finds that it is at least as likely as not that the Veteran's scar is unstable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As to the issue of pain, the medical evidence of record consistently indicates that the Veteran's scar is not painful.  At both the December 2009 and September 2014 VA examinations the Veteran stated that the scar was not painful.  Therefore, the Board finds that the Veteran's scar is not painful, and an additional 10 percent for scars that are both unstable and painful is not appropriate.  38 C.F.R. § 4.118, DC 7804, Note 2.

A rating of 20 percent is available for three or four scars that are unstable or painful.  As the Veteran is only service-connected for a single unstable scar, a rating in excess of 10 percent is not warranted.  38 C.F.R. § 4.118, DC 7804.  Additionally, the scar has not been shown to result in any disabling effect not considered in DC 7804, so as to warrant an additional separate rating under a diagnostic code of the Rating Schedule.  38 C.F.R. § 4.118, DC 7805.

Resolving reasonable doubt in the Veteran's favor, the Board finds that a rating of 10 percent, but no higher, for an unstable, painless scar of the lower lip is warranted.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.118, DC 7804; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 


Esxtra-schedular Considerations

The Board has also considered whether the Veteran is entitled to referral for assignment of a greater level of compensation on an extra-schedular basis.  Ordinarily, the Schedule will apply unless there are exceptional or unusual factors which would render application of the Schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extra-schedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular rating for that service-connected disability is inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to rate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular rating for the disability at issue is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's retained suture lip laceration with the established criteria found in the Schedule for the disability shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, as discussed above.  The Veteran's primary symptom throughout the rating period attributed to his service-connected retained suture lip laceration has been an unstable scar.  DC 7804, which relates to unstable and painful scars, reasonably encompasses an unstable scar.

The Board further observes that, even if the available schedular ratings for the disability at issue was inadequate (which they manifestly are not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his retained suture lip laceration.  There is no persuasive evidence in the record to indicate that the disability at issue on appeal would cause impairment with employment over and above that which is already contemplated in the assigned schedular rating.

The Board acknowledges that the Veteran's disability may have an impact on employment.  However, the symptoms experienced by the Veteran's lip laceration are not considered to be exceptional or unusual and are taken into account by his current rating.  Therefore, referral for extra-schedular consideration is not warranted.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the rating of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to an initial rating of 10 percent and no higher for retained suture lip laceration is granted.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


